Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 09/22/2021 for application 16/553352.
Claims 1-20 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over AUGUSTINE et al. (U.S. 4082823).
AUGUSTINE et al. teach a process for producing coated pitch prills. AUGUSTINE et al. teach pitch prills are coated with finely divided carbonaceous material.
The finely divided carbonaceous material is taught in lines 22-39 of column 3 to include coal and carbon black and petroleum coke.
The pitch is taught in lines 6-9 of column 1 to be derived from coal and/or petroleum.
The process to produce the coated pitch prills is taught in lines 20-41 of column 4 where solid prills are produced and sent wet to be coated with the finely divided carbonaceous material.
Regarding claim 10, the process is taught in lines 51- 68 of column 3 and lines 1-52 of column 4. Hot liquid pitch is flown through holes to produce droplets. The droplets are cooled and solidify as they fall through a space to form 
Regarding claim 16, AUGUSTINE et al. do not explicit teach the properties of the coated pitch prills formed.
However, the coated pitch prills formed are substantially similar to the ones that are claimed and would be expected to have substantially the same properties as those that are claimed, absent evidence to the contrary.
Regarding claim 17, prills are agglomerates or globules that have reduced dust that are easier to transport.
Regarding claims 2 and 11, the petroleum pitch is taught in lines 7-10 of column 3 to have a softening point of about 95°C to about 150°C.
It is noted that the term “lower softening point petroleum pitch” is relative
Regarding claims 3 and 12, AUGUSTINE et al. do not explicitly teach solvent asphalted petroleum pitch.
However, AUGUSTINE et al. do not teach against solvent deasphalted petroleum pitch and it appears that the invention would function equally well with solvent deasphlated petroleum pitch.
Regarding claim 20, AUGUSTINE et al. do not teach against solvent deasphalted petroleum pitch with a lower melting point and it appears that the 
Regarding claim 4, 13, and 18, the finely divided carbonaceous material is taught in lines 22-39 of column 3 to include coal.
Regarding claim 19, the application of the coal powder would inherently increases surface area by placing a coating around the prill.
Regarding claim 5 and 14, the finely divided carbonaceous material is taught in lines 22-39 of column 3 to include material with a high amount of carbon.
Although coal ash is not explicitly taught, coal ash comprises as a major component carbon and one of ordinary skill in the art would use coal ash with a reasonable expectation of success.
Regarding claim 6 and 15, the finely divided carbonaceous material is taught in lines 22-39 of column 3 to include petroleum coke.
Regarding claim 7, AUGSTINE et al. do not explicit teach the properties of the coated pitch prills formed.
However, the coated pitch prills formed are substantially similar to the ones that are claimed and would be expected to have substantially the same properties as those that are claimed, absent evidence to the contrary.

However, AUGUSTINE et al. teach the production of coated pitch prills.
Prills are agglomerates or globules and the shapes do not appear to solve any stated problem and appears to be a design choice.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that AUGUSTINE fails to disclose a powder coating that at least partially coats and penetrates.  Applicant argues that the powder coating in AUGUSTINE coats but does not penetrate.
This is not persuasive as the claims do not teach the degree of penetration and the current specification teaches that the process results in the powder penetrating more.  This would lead of one ordinary skill in the art to expect some degree of penetration.

This is not persuasive as AUGUSTINE teaches the process in lines 51- 68 of column 3 and lines 1-52 of column 4. Hot liquid pitch is flown through holes to produce droplets. The droplets are cooled and solidify as they fall through a space to form solid prills. The solid prills are conveyed through a bucket elevator to a chute wherein wet prills are coated with a finely divided carbonaceous material.
Contacting the wet prills with finely divided carbonaceous material may be construed as coating the hot petroleum pitch while cooling the hot petroleum pitch.  
Applicant argues that AUGUSTINE fails to teach reduced residence time.
This is not persuasive as claim 17 is directed toward the petroleum pitch being a shape that is selected to reduce residence time.
	AUGUSTINE teaches that the prills are agglomerates or globules that have reduced dust that are easier to transport.
Applicant argues that AUGUSTINE does not explicitly teach deasphalted petroleum pitch or low melt point deasphalted petroleum pitch.  
AUGUSTINE et al. do not teach against solvent deasphalted petroleum pitch or with a lower melting point and it appears that the invention would function 
Applicant argues that AUGUSTINE fails to teach shapes of pastilles or powder coated pitch flakes.  
AUGUSTINE teaches in lines 30-36 of column 2 that the shapes of the pitch prills may be of varied size and shapes.  
Prills are agglomerates or globules and the shapes do not appear to solve any stated problem and appears to be a design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MCGOLDRICK (WO 2009/147360) teach rigid pellets used as fuel that comprises waste products such as petroleum coke and ash residues from coal.
MCGHEE et al. (U.S. 8193401) teach a composition of hydrocarbon fuel that comprises a pitch stream for hydrocarbons that have been subjected to solvent deasphalting and may be combined with a HVGO stream.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771